                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JOHN R. BLYSTONE, et al.                            :             CIVIL ACTION
           Plaintiffs                               :
                                                    :             NO. 18-1165
                v.                                  :
                                                    :
OWENS ILLINOIS, INC., et al.                        :
          Defendants                                :

                                              ORDER
        AND NOW, this 10th day of January 2020, upon consideration of the motion for

summary judgment filed by Defendant United States Steel Corporation (named in the complaint

as “USX Corporation”) (“Defendant” or “U.S. Steel”), [ECF 80], Defendant’s supplemental

brief, [ECF 84], and Plaintiffs’ response in opposition thereto, [ECF 86], it is hereby

ORDERED that:

        (1) Defendant’s motion is GRANTED as uncontested1 with respect to Plaintiffs’ claims

            premised on John R. Blystone’s purported exposure to asbestos while serving aboard

            the USS Thuban; and

        (2) Defendant’s motion is DENIED with respect to Plaintiffs’ claims premised on Mr.

            Blystone’s purported exposure to asbestos contained in the open hearth area of

            Defendant’s workplace.2


1
        In their response to Defendant’s underlying motion, Plaintiffs have indicated that they will no
longer be proceeding against U.S. Steel for any alleged exposure that occurred while Mr. Blystone was
serving on the USS Thuban. [ECF 86, at p. 6 of 26]. These claims are, therefore, dismissed.
2
         In this matter, Plaintiffs assert various claims against numerous defendants premised on Mr.
Blystone’s alleged exposure to products containing asbestos. With respect to U.S. Steel, Mr. Blystone’s
employer for two weeks in 1960, Plaintiffs allege that Mr. Blystone developed mesothelioma as a result
of his exposure to asbestos from insulation in the “open hearth” area of the workplace. Defendant filed its
motion for summary judgment pursuant to Federal Rule of Civil Procedure 56, which directs courts to
grant summary judgment where the movant “shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In its motion,
                                                BY THE COURT:


                                                /s/ Nitza I. Quiñones Alejandro
                                                NITZA I. QUIÑONES ALEJANDRO
                                                Judge, United States District Court




Defendant argues that Plaintiffs’ negligence claims premised on Mr. Blystone’s purported exposure to
asbestos-containing insulation in the open hearth area should be dismissed because Plaintiffs have failed
to present sufficient evidence to meet the requisite “frequency, regularity and proximity” standard to
overcome Defendant’s motion for summary judgment. This Court disagrees.

         Mr. Blystone testified that during his two-week employment with Defendant, he worked five days
a week and eight hours a day in the open hearth area of the factory. The open hearth area was located
inside a room with no windows. Every day, all day long, Mr. Blystone worked six or seven feet away
from workers who scraped off the asbestos insulation covering the pipes located in the ceiling area. Mr.
Blystone’s only job during this period, which he did the entire workday, was to sweep up the resultant
dust and debris. Mr. Blystone claims to have inhaled the dust created by the workers scraping the
insulation, as well as the dust created by his sweeping up the resultant debris. Further, documents
attached to Plaintiffs’ response show that Defendant utilized asbestos coating in the open hearth areas of
its plants and to cover pipes. In light of this evidence, this Court finds that Plaintiffs have presented
evidence sufficient to create a genuine dispute of material fact regarding the issue of Mr. Blystone’s
exposure to asbestos in the U.S. Steel workplace. Therefore, Defendant’s motion for summary judgment
is denied.

        Defendant also argues that Plaintiffs failed to establish any duty owed by Defendant to Mr.
Blystone. Specifically, Defendant argues Plaintiffs were required to establish such a duty by way of an
expert. Defendant’s argument is without merit. Though a plaintiff asserting a claim for negligence must
show the breach of a duty owed by a defendant, such demonstration is not dependent on expert testimony.
Moreover, employers owe employees a duty of care which requires them to provide a safe workplace.
Therefore, Defendant’s motion is denied.




                                                    2
